On BP Ww WN

o S&F ND

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
RI
28

Case 3:20-cr-00371-WHA Document 64-3 Filed 12/08/20 Page 1 of 4

Jason Varnado (State Bar No. 211067) Kathryn Keneally

jvarnado@jonesday.com (appearance pro hac vice)

JONES DAY New York State Bar No. 1866250

717 Texas, Suite 3300 kkeneally@jonesday.com

Houston, TX 77002 JONES DAY

Telephone +1-832-239-3939 250 Vesey Street

Facsimile +1-832-239-3600 New York, NY 10281-047
Telephone: +1-212-326-3939

Neal J. Stephens (State Bar No. 152071) Facsimile: +1-212-755-7306

nstephens@jonesday.com

Vincent Doctor (State Bar No. 319408)
vdoctor@jonesday.com

JONES DAY

1755 Embarcadero Road

Palo Alto, CA 94303

Telephone: +1-650-739-3939
Facsimile: +1-650-739-3900

Attorneys for Defendant
ROBERT T. BROCKMAN

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION

UNITED STATES OF AMERICA, Case No. 3.20-cr-00371-WHA

Plaintiff, DECLARATION OF PETER J.
ROMATOWSKI IN SUPPORT OF
v. DEFENDANT ROBERT T.
BROCKMAN’S MOTION FOR A
ROBERT T. BROCKMAN, HEARING TO DETERMINE
WHETHER MR. BROCKMAN IS
Defendant. COMPETENT TO ASSIST IN HIS
DEFENSE

 

 

 

 

DECLARATION OF PETER J. ROMATOWSKI

I, Peter J. Romatowski, declare as follows:

1. I am a member of the bars of the District of Columbia, the states of Montana and
New York, the United States Supreme Court and various other federal courts. I am of counsel to
the law firm Jones Day, counsel for the defendant Robert T. Brockman. I make this Declaration
in support of Defendant Robert T. Brockman’s Motion For a Hearing to Determine Whether

Mr. Brockman is Competent to Assist in His Defense.

-l-
Decl. of Peter J. Romatowski in Support of Mot. For Hearing to Determine
Whether Mr. Brockman is Competent to Assist in His Defense 3:20-cr-00371-WHA

 

 
Co Aa YN DB a f&

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-cr-00371-WHA Document 64-3 Filed 12/08/20 Page 2 of 4

2. I served from 1979 to 1986 as an assistant United States attorney. In that role I
investigated, prosecuted and tried cases involving the full range of federal offenses, with a
particular focus on securities fraud. See, e.g., United States v. Winans,

612 F. Supp. 827 (S.D.N.Y. 1985), aff'd in part, rev'd in part part sub nom. United States v.
Carpenter, 791 F.2d 1024 (2d Cir. 1986), aff'd sub nom. Carpenter v. United States,

484 U.S. 19 (1987). Since 1986, I have been engaged in the private practice of law, specializing
almost exclusively in white collar criminal defense, and defense of regulatory investigations and
enforcement actions by the U.S. Securities and Exchange Commission. I am a fellow of the
American College of Trial Lawyers.

3. In the course of that experience, I have engaged with hundreds of witnesses, in
order to gain their assistance in the prosecution or defense of federal criminal cases. This
includes clients, one of whom was approximately Mr. Brockman’s age, who assisted effectively
in their own successful defense of complex regulatory charges in federal criminal jury trials. I
have testified in a federal grand jury (as a law student) and in a federal criminal jury trial (while
in private practice, called as a witness by the government). I believe that I recognize those
cognitive and other skills that enable individuals to assist effectively in the prosecution or defense
of such cases, whether as a witness or a defendant. It is my firm opinion that Mr. Brockman
cannot do so.

4, From that experience, I also have an appreciation of the participation that is
necessary from knowledgeable witnesses in order to assemble and present in court a case of the
complexity of this one, whether on behalf of the prosecution or the defense. Mr. Brockman’s
assistance is indispensable to the defense of the Indictment, and he is unable to render it.

5. I first met Mr. Brockman when my firm was retained as his counsel in September
2018. Between that date and March 2020 when the pandemic prevented further meetings in
person, my colleagues and I met with Mr. Brockman ten times at his home in Houston, and once
at a summer residence in Colorado. Each of these meetings was several hours in length. In

addition, we have had countless meetings with Mr. Brockman by telephone.

aie
Decl. of Peter J. Romatowski in Support of Mot. For Hearing to Determine
Whether Mr. Brockman is Competent to Assist in His Defense 3:20-cr-00371-WHA

 

 
R WH N

o Oo NN BD NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-cr-00371-WHA Document 64-3 Filed 12/08/20 Page 3 of 4

6. By this declaration, I do not and do not intend to waive Mr. Brockman’s attorney-
client privilege or work product protection. I have not disclosed any conversation by which
Mr. Brockman requested or we gave legal advice. I disclose below only that part of a
conversation on July 18, 2019 which Mr. Brockman initiated for another purpose, to convey
information to us concerning his medical condition, and my personal observations of his physical
and cognitive condition.

7. On July 18, 2019, I met with Mr. Brockman at a summer residence in Aspen,
Colorado. Two other Jones Day attorneys, Kathryn Keneally and Georgina Druce, participated in
that meeting by conference call.

8. At the outset of the July 18, 2019 meeting, Mr. Brockman told us that he had an
issue that he wanted to raise. He showed me a binder that contained medical reports. He
explained that he had been diagnosed with Parkinson’s disease and dementia. He expressed
surprise concerning this diagnosis. He explained that he wanted us to understand that he may
need us to address issues with him more slowly, that he may have some difficulty remembering
what we told him, and that he may need to review things several times to understand what he
needed to know. He never suggested or asked whether this medical condition would have any
legal consequence for the criminal investigation.

9, We subsequently obtained the medical reports from Mr. Brockman. I now
understand that Mr. Brockman’s doctors diagnosed that he has cognitive impairment and other
symptoms consistent with Parkinson’s disease, parkinsonism, or Lewy body dementia, or some
combination of the three.

10. The information provided in the medical reports is consistent with and helped me
to better understand my experience with Mr. Brockman throughout this representation.

11. In my experience in communicating with Mr. Brockman, I have found that he has
consistently been unable to assist in his defense, either by providing his own account of past
events, or by providing leads to other evidence. He is unable to review and evaluate documents.
I have also experienced repeated instances in which he did not retain information that we had

provided to him. In certain instances, when we would provide him with information, he would

-3-
Decl. of Peter J. Romatowski in Support of Mot. For Hearing to Determine
Whether Mr. Brockman is Competent to Assist in His Defense 3:20-cr-00371-WHA

 

 
i)

o fF NY DBD Oe Se W

10
11
12
13
14
13
16
i
18
19
20
21
an
23
24
2
26
2d
28

 

 

Case 3:20-cr-00371-WHA Document 64-3 Filed 12/08/20 Page 4 of 4

report it back to us a few days later, often in garbled form, as if it were something that he
remembered separate from and without regard to having heard it from us. In other instances, he
repeatedly provides us the same information, regardless of relevance.

12. Ido not believe that this experience has been the product of any deliberate
deception on Mr. Brockman’s part. There have been many occasions where Mr. Brockman
understood our questions sufficiently to recognize that an obvious answer — or any answer at all —
would better serve his interests. Yet he is unable to provide any answer.

13. | My experience with Mr. Brockman is consistent with — in fact is well explained by
— the findings that I have read in the medical reports from his treating physicians.

14. Further, it has been my layman’s observation that Mr. Brockman’s disabilities
have worsened over time. He has become more physically frail. He has slowed down in many
respects, from his walking gait to his response time in ordinary conversation. He is having
increasingly greater difficulty in understanding information that we provide or inquiries that we
put to him.

15. Stated at its simplest, Mr. Brockman has proven unable to assist us in his defense.

I declare under penalty of perjury that the foregoing is true and correct.

Executed in McLean, Virginia, on December 8, 2020.

Peter J. Rématowski

 

i ox
Decl. of Peter J. Romatowski in Support of Mot. For Hearing to Determine
Whether Mr. Brockman is Competent to Assist in His Defense 3:20-cr-00371-WHA

 

 
